Title: To George Washington from James Bowdoin, 17 August 1780
From: Bowdoin, James
To: Washington, George


					
						Dear Sir
						Boston August 17. 1780
					
					Yesterday arrived the frigate Alliance in forty days from L’Orient. She has on board 2000 Stands of Arms, a number of Cannon And a Quantity of powder for the united States. Your Excellency will give Such Orders concerning them as you think proper: but with respect to the Arms, if there be not an absolute necessity for all of them, the Council would be glad you would allow one thousand of them with Bayonets to be retained by this State in lieu of the like number we have lately furnished you with, as we have none in our magazine.
					Dr Lee came passenger in the Alliance. He tel⟨ls⟩ me, the Ships & troops, that were intended to reinforce the french Armament at Newport, remained at Brest, when the last Post came from thence just before he Sailed: and there were then cruizing thirty two Sail of british capital Ships before that harbour; where were only twelve Sail of the line of french Ships: but that there were at Cadiz thirty Six Sail french & Spanish; which it was Supposed would proceed to Brest to remove the british, and join the french Ships there.
					He was surprized to hear that Admiral Graves was in this part of America, as he apprehended in France he had gone with his Squadron in another direction.
					The Doctor Says a great mob of fifty or Sixty thousand men had appeared in London; and were masters of it three or four days: but had no valuable political object in view. They comitted many robberies, destroyed many houses, particularly Lord mansfield’s, and pulled down every Jail in London. They were finally quelled by the Guards and militia, who killed three or four hundred of them.
					The ministry had intercepted several Letters from Lord George Gordon, calculated to excite disturbance in Scotland: in consequence of which, he had been committed to the Tower.
					The Russians & Dutch had agreed to insist, that none of their Ships Should be Searched by british cruizers; and that they would be carriers for any nation whatsoever, wch should think proper to employ them.
					There is no other intelligence of importance.
					I have obtained from a person, who came from Halifax about a month ago, a Sketch of the fortifications there, which I enclose for Your further information. It would give us great satisfaction if your

Excy could inform us, there is any probability of the allied Forces being able to attempt any thing with effect this Campaign. I have the honour to be with the Sincerest Esteem Sir Yr Excellency’s most obt hble Servt
					
						James Bowdoin
					
				